Opinion by
Judge Coper :
A landlord has a superior lien on the proceeds of the farm or premises rented, on the fixtures, on the household furniture, and other personal property of the tenant or under-tenant, owned by him after possession is taken under the lease; but such lien shall not be for more than one year’s rent due or to become due, nor for any rent which has been due for more than one hundred twenty days. Sec. 13, Art. I, Chap. 66, Rev. Stat.
Whether the renting was by the year or by the half year, makes no difference. The rent was to be paid half yearly, and when the first note was executed that amount was then due, and when the deed of *674trust was made, it had been due for more than 120 days, and the landlord’s lien had already been lost.

T. I. Scott, for appellant.


E. W. Turner, A. R. Biirnam, for appellees.

Judgment affirmed.